DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MICHAEL R. MALEK on June 16, 2021.
Claims 37 and 42 are amended as follows:
37. (Currently Amended) A Base Station (BS) configured to communicate with a User Equipment (UE) on a wireless network, comprising: 
one or more processors configured to: Atty. Dkt. No. 6607.8400003-6-Alexei DAVYDOV Reply to Office Action of March 10, 2021Application No. 16/488,563 
establish a Demodulation Reference Signal (DM-RS) antenna port group for the UE and a corresponding DM-RS antenna port group indicator, the DM-RS antenna port group comprising a set of antenna port configurations; 

generate a first transmission carrying the DM-RS antenna port group indicator and a second transmission carrying the antenna port configuration indicator; and 
generate a third transmission carrying DM-RS corresponding with the established[[selected]] antenna port configuration, and 
an interface configured to send transmissions to a transmission circuitry.
42. (Currently Amended) The BS of claim 37, wherein the one or more processors are further configured to: 
identify a transmission direction from one: a Downlink (DL) direction, an Uplink (UL) direction, or a Sidelink (SL) direction, and 
establish[[select]] the DM-RS antenna port group based upon the transmission direction.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on June 10, 2021. Claims 25-48 have been amended. Claims 25-48 are 
4.	Drawing Objection: in the Response filed June 10, 2021, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn. 
5.	Claims Objections: in the Response filed June 10, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
6.	Claim 101 Rejections: Applicants amended the machine readable storage media indicating as a non-transitory storage media. The previous claim rejection directed to non-statutory matter is withdrawn.
7.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Allowable Subject Matter
8.	Claims 25-48 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Tsai et al. (US 2017/0332359) and Han et al. (US 2016/0094327) are generally directed to various aspects of obtaining new radio 
However, in consideration of the claim amendments with arguments/remarks filed June 10, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“select an antenna port configuration out of the set of antenna port configurations based upon the antenna port configuration indicator, the antenna port configuration comprising one or more DM-RS antenna ports;” and “process a third transmission carrying DM-RS in accordance with the selected antenna port configuration,” as specified in claim 25. 
Similar limitations are included in claim 31.
“generate a first transmission carrying the DM-RS antenna port group indicator and a second transmission carrying the antenna port configuration indicator;” and 
Similar limitations are included in claim 43.
Dependent claims 26-30, 32-36, 38-42, and 44-48 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473